 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8
 9   STEFANY HAZELETT,                     )             Case No. 3:17-cv-00274-MMD-CBC
                                           )
10                Plaintiff,               )
                                           )             ORDER SCHEDULING
11         vs.                             )             SETTLEMENT CONFERENCE
                                           )
12   WAL-MART STORES, INC., a Delaware     )
     Corporation,                          )
13                                         )
                  Defendant.               )
14   ______________________________________)
15          Pursuant to the referral of the Honorable Miranda M. Du, United States District Judge, a
16   settlement conference is hereby scheduled to commence on Tuesday, January 8, 2019, at 9:45 a.m.,
17   before the undersigned Magistrate Judge Robert A. McQuaid, Jr., Courtroom to be determined at the
18   Lloyd D. George U.S. Courthouse and Federal Building, 333 Las Vegas Blvd., South, Las Vegas,
19   Nevada.
20          Unless excused by order of the court, clients or client representatives with complete authority
21   to negotiate and consummate a settlement shall be in attendance at the settlement conference. This
22   requires the presence of the client or if a corporate, governmental, or other organizational entity, an
23   authorized representative of the client.
24          For a Defendant, such representative must have final settlement authority to commit the
25   organization to pay, in the representative’s own discretion, a settlement amount up to the Plaintiff’s
26   prayer, or up to the Plaintiff’s last demand, whichever is lower. For a Plaintiff, such representative
27   must have final authority, in the representative’s own discretion, to authorize dismissal of the case
28   with prejudice, or to accept a settlement amount down to the Defendant’s last offer. If board approval
 1   is required to authorize settlement, the attendance of at least one sitting member of the board
 2   (preferably the chairperson) is absolutely required.
 3            Any insurance company that is a party or is contractually required to defend or to pay damages,
 4   if any, assessed within its policy limits in this case must have a fully authorized settlement
 5   representative present. Such representative must have final settlement authority to commit the
 6   company to pay, in the representative’s own discretion, an amount within the policy limits, or up
 7   to the Plaintiff’s last demand, whichever is lower. If trial counsel has been fully authorized to commit
 8   the client to pay or to accept in settlement the amount last proposed by the opponent, in counsel’s sole
 9   discretion, the client, client representative, or insurance company representative, as applicable, need
10   not attend.
11            The purpose of the requirement of personal attendance is to have a representative present who
12   has both the authority to exercise his or her own discretion, and the realistic freedom to exercise such
13   discretion without the negative consequences, in order to settle the case during the settlement
14   conference without consulting someone else who is not present. In the event counsel for any party
15   is aware of any circumstance which might cast doubt on a client’s compliance with this paragraph,
16   he/she shall immediately discuss the circumstance with opposing counsel to resolve it well before the
17   settlement conference, and, if such discussion does not resolve it, request a telephone conference with
18   the court and counsel.
19            Counsel appearing for the settlement conference without their client representatives or
20   insurance company representatives, authorized as described above, will cause the settlement
21   conference to be canceled or rescheduled. The non-complying party, attorney or both may be assessed
22   the costs and expenses, including attorneys fees, incurred by other parties and the court as a result of
23   such cancellation, as well as any additional sanctions deemed appropriate by the court. Counsel are
24   responsible for timely advising any involved non-party insurance company of the requirements of this
25   order.
26            The conference is intended to facilitate settlement of this case. It will be conducted in such a
27   manner as not to prejudice any party in the event settlement is not reached. To that end, all matters
28   communicated to the undersigned in confidence will be kept confidential, and will not be disclosed

                                                         2
 1   to any other party, or to the trial judge. The undersigned, of course, will not serve as the trial judge
 2   in this case.
 3           At the settlement conference the parties, by counsel, shall give a brief (5-10 minute)
 4   non-confrontational presentation outlining the factual and legal highlights of their case. [If the parties
 5   believe the initial joint session will be counter productive, please state so in your respective settlement
 6   briefs along with your rationale for same.] Thereafter, separate, confidential caucuses will be held
 7   with each party and/or the party’s representative(s).
 8           Settlement conferences are often unproductive unless the parties have exchanged demands and
 9   offers before the conference and made a serious effort to settle the case on their own. Before arriving
10   at the settlement conference the parties are to negotiate and make a good faith effort to settle the
11   case without the involvement of the Court. Specific proposals and counter proposals shall be
12   made. Plaintiff(s) shall make an offer to defendant(s) ten (10) days prior to the settlement conference.
13   Defendant(s) shall make a counter offer to plaintiff(s) five (5) days prior to the settlement conference.
14                        PREPARATION FOR SETTLEMENT CONFERENCE
15           In preparation for the settlement conference, the attorneys for each party shall submit a
16   confidential settlement conference statement for the court's in camera review. The settlement
17   conference statement shall contain the following:
18           1. A brief statement of the nature of the action.
19           2. A concise summary of the evidence that supports your theory of the case, including
20               information which documents your damages claims. You may attach to your statement
21               those documents or exhibits which are especially relevant to key factual or legal issues,
22               including selected pages from deposition transcripts or responses to other discovery
23               requests. Exhibits are to be tabbed and an exhibit index shall be included.
24           3. An analysis of the key issues involved in the litigation.
25           4. A discussion of the strongest points in your case, both legal and factual, and a frank
26               discussion of the weakest points as well. The court expects you to present a candid
27               evaluation of the merits of your case.
28   ///

                                                          3
 1          5. A further discussion of the strongest and weakest points in your opponents' case, but only
 2                if they are more than simply the converse of the weakest and strongest points in your case.
 3          6. An estimate of the cost (including attorney’s fees and costs) of taking this case through
 4                trial.
 5          7. A history of settlement discussions, if any, which details the demands and offers which
 6                have been made, and the reasons they have been rejected.
 7          8. The settlement proposal that you believe would be fair.
 8          9. The settlement proposal that you would honestly be willing to make in order to conclude
 9                this matter and stop the expense of litigation.
10          THE SETTLEMENT CONFERENCE STATEMENTS SHALL BE RECEIVED IN THE
11   CLERK’S OFFICE, ROOM 301, Bruce R. Thompson U.S. Courthouse and Federal Building,
12   400 South Virginia Street, Reno, Nevada 89501, NOT LATER THAN 4:00 P.M. ON
13   WEDNESDAY, JANUARY 2, 2019.
14          DO NOT SERVE A COPY ON OPPOSING COUNSEL.
15          The settlement conference statement should be delivered to my chambers in an envelope clearly
16   marked “Confidential Contains Settlement Brief.”
17          The purpose of the settlement conference statement is to assist the court in preparing for and
18   conducting the settlement conference. In order to facilitate a meaningful conference, your utmost
19   candor in responding to all of the above listed questions is required. The settlement conference
20   statements will not be seen by the trial judge. The confidentiality of each statement will be strictly
21   maintained in my chambers. Following the conference, the settlement conference statements will be
22   destroyed.
23          DATED: October 12, 2018.
24
25
                                                     ___________________________________
26                                                   ROBERT A. MCQUAID, JR.
                                                     UNITED STATES MAGISTRATE JUDGE
27
28

                                                         4
